81 F.3d 147
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.John M. ATKINS, Plaintiff, Appellant,v.RAYTHEON CORP., Defendant, Appellee.
No. 95-1993.
United States Court of Appeals, First Circuit.
March 29, 1996.

John M. Atkins on brief pro se.
David C. Casey, Elena E. Salzman and Peckham, Lobel, Casey, Prince & Tye on brief for appellee.
Before TORRUELLA, Chief Judge, STAHL and BOUDIN, Circuit Judges.
PER CURIAM.


1
On appeal from an adverse summary judgment, appellant assigns a single error:  that the district court abused its discretion in denying his motion for discovery under Fed.R.Civ.P. 56(f).   After a careful review of the record, we see no abuse of the court's considerable discretion to manage pretrial proceedings.  See Carreiro v. Rhodes Gill & Co., Ltd., 68 F.3d 1443, 1446 (1st Cir.1995).   Appellant offered no basis to believe that further discovery would raise a trialworthy issue.  Id. at 1449.


2
Affirmed.